NIGRO, Justice,
concurring.
I agree with the majority that, under the circumstances of this case, the trial court erred in ordering A.W., the mother of T.R., J.M., C.R. and C.R., to involuntarily submit to a psychological evaluation. I write separately, however, to note that once a parent refuses to submit to a psychological evaluation, as A.W. did here, the trial court should be entitled to draw a negative inference from that refusal when determining the appropriate placement of the child. See 42 Pa.C.S. § 6351.